IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
JACKIE and BRITNEY IRVING,
Plaintiffs, CASE NO. © '2O-CU-1BO1-ORL- HOES
Vv.
USAA GENERAL INDEMNITY
COMPANY,

Defendant.
/

DEFENDANT USAA GENERAL INDEMNITY COMPANY’S
NOTICE OF REMOVAL

TO: THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION

Defendant USAA GENERAL INDEMNITY COMPANY, (“USAA”), by and
through its undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and
Local Rule 4.02, hereby removes this action, which is styled Jackie and Britney Irving v.
USAA General Indemnity Company, and designated Case No. 2020-CA-001916-15-L,
from the Circuit Court of the Eighteenth Judicial Circuit in and for Seminole County,
Florida, in which the action is now pending, to the United States District Court for the
Middle District of Florida, Orlando Division. In support of this removal, and pursuant to
28 U.S.C. §1332, 1441 and 1446, Defendant states:

1. The Complaint in this action was filed in the Circuit Court of the

Eighteenth Judicial Circuit in and for Seminole County, Florida, on or about August 10,
2020, and was served upon USAA’s registered agent on September 14, 2020. A copy of
the Complaint is attached hereto as Exhibit “A.”

2. Defendant USAA filed its Answer and Affirmative Defenses to Plaintiff's
Complaint on October 14, 2020.

3. Defendant USAA removes this action on the basis of diversity jurisdiction
pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

4. The District Courts of the United States have original jurisdiction of all
civil actions where the matter in controversy exceeds the sum or value of $75,000,
exclusive of interest and costs, and is between citizens of different States. 28 U.S.C. §
1332(a).

5. Plaintiffs have asserted two breach of contract causes of action against
Defendant USAA in their Complaint. Specifically, Plaintiffs are seeking coverage under
their (1) homeowners insurance policy and under their (2) automobile insurance policy
for property damage they allegedly sustained to their personal residence and automobile
as a result of an "accidental and/or fortuitous fire."

6. Plaintiffs allege Defendant USAA has breached its contractual obligations
to them by denying coverage and payment for their claims.

7. Although the face of the Complaint addresses the amount in controversy
only by alleging "the amount in controversy in this action exceeds the sum of Thirty
Thousand One and 00/100 ($30,001.00) Dollars, exclusive of pre-judgment interest, court

costs, and attorney's fees," additional evidence relevant to the amount in controversy
unequivocally establishes the amount in controversy exceeds this court’s jurisdictional
threshold.

8. Specifically, in their Civil Remedy Notice of Insurer Violations ("CRN")
against Defendant USAA (Filing #478136), which is attached hereto as Exhibit "B,"”
Plaintiffs claim the building damages they suffered as a result of the fire and which they
are seeking to recover from Defendant USAA are $318,747.75 (with the possible
subtraction of their $1,000.00 deductible). Plaintiffs' make the following express claims

relating to the amount of their damages in their CRN:

On February 11, 2020, a preliminary estimate of Mr. and

Mrs. Irving's building damages in the amount of
$318,747.75, was prepared by Altieri Transco American

Claims Corporation, a copy of which will be provided to
USAA contemporaneously herewith.

 

ok ok

Further, to cure the violations set forth in this Civil Remedy
Notice, Mr. and Mrs. Irving hereby request that USAA
tender at this time, or prior to the expiration of the statutory
cure period, the amount of Mr. and Mrs. Irving's damage
estimate and demand which accurately reflects the true
nature _and extent of Mr. and Mrs. Irving's damages.
Therefore, USAA should tender _$318.747.75 (less polic
deductible if applicable) in insurance benefits at this time.
USAA must also adjust the personal property and
additional living expense claims as presented by Mr. and
Mrs. Irving in a good faith and timely manner.

xe *

USAA must tender the amount of Mr. and Mrs. Irving's
damage estimate _and demand, $318,747.75 (less policy

deductible if applicable, which accurately reflects the true
nature and extent of their damages.
(emphasis added). Thus, Plaintiffs claim they sustained significant property damages,
equal to $318,747.75 plus an additional amount for personal property loss and living
expenses, as a result of the fire, and are seeking to recover that sum from Defendant
USAA.

9. In addition to Plaintiffs' own representation they are entitled to recover
$318,747.75 from Defendant USAA, Plaintiffs have also submitted evidence of this
damage amount in the form of a forty-two (42) page property damage estimate they
received from Altieri Transco American Claims Corporation, a public claim adjuster. A
copy of this Estimate is attached hereto as Exhibit "C." On pages 36-37 of this estimate,
Altieri Transco American Claims Corporation indicates the replacement cost value of
Plaintiffs’ dwelling is $318,202.72 and the replacement cost value of Plaintiffs' contents
is $545.03, for a total of $318,747.75.

10. Plaintiffs further allege they are residents of Seminole County, Florida and
Defendant USAA is a foreign corporation. (Plaintiffs’ Complaint, {{2-3).

11. Defendant USAA's principal place of business is in San Antonio, Texas.

12. Because Plaintiffs and Defendant are citizens of different States and
Plaintiffs are clearly seeking to recover more than $75,000 from Defendant, the District
Courts of the United States have original jurisdiction of this civil action as provided in 28
USS.C. § 1332(a).

13. | Under the provisions of 28 U.S.C. § 1441, the right exists to remove this

action from the Circuit Court, Eighteenth Judicial Circuit, in and for Seminole County,
Florida to the United States District Court for the Middle District of Florida, Orlando
Division, which embraces the place where this action is pending.

14. This Notice of Removal is filed within 30 days after service of the
Complaint on Defendant USAA as required by 28 U.S.C. §1446(b).

15. A Notice To State Court of Filing Notice of Removal has been filed
contemporaneously with this Notice in the Circuit Court of the Eighteenth Judicial
Circuit, in and for Seminole County, Florida in accordance with 28 U.S.C. §1446(d). A
copy of the Notice to the State Court is attached hereto as Exhibit "D."

16. Acopy of the Seminole County Clerk of Court’s docket is attached hereto
as Exhibit “E.”

17. Copies of all available process, pleadings, and orders served upon or by
USAA GENERAL INDEMNITY COMPANY in the state court are attached collectively
hereto as Exhibit “F,” including the Civil Cover Sheet, Summons, Complaint,
Designation of E-Mail Addresses, Notice of Service of Interrogatories, Request for
Production of Documents, and Answer and Affirmative Defenses.

WHEREFORE, for the above-stated reasons, Defendant prays that Civil Action
No. 2020-CA-001916-15-L, now pending in the Circuit Court of the State of Florida,
Eighteenth Judicial Circuit in and for Seminole County, Florida be removed to this

Federal Court.
Ci

 

 

CHRIS BALLENTINE, ESQUIRE

Florida Bar No. 434205
Fisher Rushmer, P.A.
Post Office Box 3753
Orlando, FL 32802-3753
Telephone: 407-843-2111
Fax: 407-422-1080

Primary: cballentine@fisherlawfirm.com
Secondary: dburns@fisherlawfirm.com

Lead Trial Counsel for Defendant

   

Telephone: 407
Fax: 407-422-1080

Primary: jamos@fisherlawfirm.com
Secondary: askees@fisherlawfirm.com
Attorney for Defendant

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on October 14, 2020, a true and correct copy of the

foregoing was furnished by e-mail to: David J. Pettinato, Esq., Merlin Law Group, P.A..,

777 ~=S. Harbour — Island
(dpettinato@merlinlawgroup.com;

trodriguez@merlinlawgroup.com).

Blvd.,

Suite 950, Tampa, FL 33602

smerriett@merlinlawgroup.com; and

/s/ Joseph L. Amos, Jr.
JOSEPH L. AMOS, JR., ESQUIRE
Florida Bar No. 856230
CHRIS BALLENTINE, ESQUIRE
Florida Bar No. 434205
Fisher Rushmer, P.A.
Post Office Box 3753
Orlando, FL 32802-3753
Tel: 407-843-2111 / Fax: 407-422-1080
Primary E-Mail: jamos@fisherlawfirm.com
Secondary E-Mail: askees@fisherlawfirm.com
Primary E-Mail: cballentine@fisherlawfirm.com
Secondary E-Mail: dburns@fisherlawfirm.com
Attorneys for Defendant
